DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 06/26/2020. Claims 1-21 are pending in this application. Claims 1-8 and 16-31 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “at least the conducting bars” in line 7 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a plurality of conducting bars”. For examination purposes, the limitation has been interpreted as “the plurality of conducting bars”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (WO2009/093345A1) in view of Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Baba discloses a compressor (a hermitic compressor; see figures 1-12) comprising: 
a compression unit (see figures 1-12) that compresses a refrigerant (last paragraph of page 5; and an induction motor (100) that drives the compression unit.
However, Baba fails to disclose a mixed refrigerant containing at least 1,2- difluoroethylene.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the compressor of Baba by substituting the claimed refrigerant as working fluid for a compressor as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B). 
Regarding claim 2, Baba discloses a rotor (11) of the induction motor (100) has a plurality of conducting bars (30) that are bar-shaped conductors and that are disposed in an annular form (see figure 2), and 
an end ring (32) that short-circuits the plurality of conducting bars (30) at an end portion in an axial direction (see figures 3 and 10-11), and 
at least the conducting bars (716) are formed of a metal whose electric resistance is lower than electric resistance of aluminum.
Regarding claim 3, Baba discloses a rotor (11) of the induction motor (100) has a heat-radiation structure (81 and 82; see figures 10-11).
Regarding claim 4, Baba discloses the rotor (11) of the induction motor (100) has a plurality of conducting bars (30) that are bar-shaped conductors (see figure 2) and that are disposed in an annular form (see figure 2), and 
an end ring (32) that short-circuits the plurality of conducting bars (30) at an end portion in an axial direction (see figures 3 and 10-11), and the heat-radiation structure (81 and 82) is formed on the end ring (32; see figures 10-11).
Regarding claim 5, Baba discloses the heat-radiation structure (81 and 82) is a heat sink (Baba describes the structure 81 and 82 as a thin periphery thin portion which is composed of steel plate which is capable of acting as a heat sink to dissipate heat generated from the compressor in order to prevent the compressor from overheat; abstract and paragraph 2 of page 9).
Regarding claim 6, Baba discloses the compressor further comprising: a cooling structure (refrigerant passages) that cools a stator (12) of the induction motor (100) by a refrigerant (see the last paragraph of page 5 to paragraph 1 of page 6). 
Regarding claim 7, Baba discloses the cooling structure (refrigerant passage) cools the stator (12) by cool heat of a refrigerant that flows in a refrigerant circuit to which the compressor (the hermetic compressor) is connected (Baba describes the refrigerant passes through the compressor which implies the compressor is connected to a refrigerant circuit; see the last paragraph of page 5 to paragraph 1 of page 6).

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Ueno et al. (2017/0138642).
Regarding claim 1, Baba discloses a compressor (a hermitic compressor; see figures 1-12) comprising: 
a compression unit (see figures 1-12) that compresses a refrigerant (last paragraph of page 5; and an induction motor (100) that drives the compression unit.
However, Baba fails to disclose a refrigerant containing at least 1,2- difluoroethylene.
Ueno teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit (paragraphs [0037]-[0039] and [0047]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the compressor of Baba to substitute the claimed refrigerant as working fluid for a refrigeration system as taught by Ueno in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 8, Baba as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0037]-[0039] and [0047], Ueno).

Claims 1 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Okamoto et al. (2018/0051198).
Regarding claim 1, Baba discloses a compressor (a hermitic compressor; see figures 1-12) comprising: 
a compression unit (see figures 1-12) that compresses a refrigerant (last paragraph of page 5; and an induction motor (100) that drives the compression unit.
However, Baba fails to disclose a refrigerant containing at least 1,2- difluoroethylene.
Okamoto teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit (paragraphs [0014], item [8], line 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the compressor of Baba to substitute the claimed refrigerant as working fluid for the compressor as taught by Okamoto in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 16, Baba as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraphs [0068]-[0069] and [0116], Okamoto), and 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116], Okamoto).
Regarding claim 17, Baba as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087], Okamoto). 
Though Baba as modified fails to explicitly disclose the refrigerant which comprises 45.1 mass% to 47.1 mass% of HFO-1132(E) based on the entire refrigerant, Okamoto teaches the proportion of HFO-1123 is, in a range of from 25-99.5 vol% therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed vol% range can be achieved through routine experimentation (see MPEP 2144.05 section II-A).

Claims 1 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Baba.
Regarding claim 1, Fukushima discloses a compressor (11) comprising: 
a compression unit (11) that compresses a refrigerant containing at least 1,2-difluoroethylene (abstract; see figure 1).
However, Fukushima fails to disclose the compressor comprising an induction motor that drives the compression unit.
Baba teaches a compressor (a hermitic compressor; see figures 1-12) comprising: a compression unit (see figures 1-12) that compresses a refrigerant (see the last paragraph of page 5); and an induction motor (100) that drives the compression unit (see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Taira by substituting the compressor of Taira with a hermitic compressor as taught by Baba in order to achieve predictable result which to compressor and circuit the refrigerant in the circuit (see MPEP 2143 section B).
Regarding claim 31, Fukushima as modified discloses a refrigeration cycle apparatus (see figure 1) comprising the compressor (100, Baba) according to claim 1 (see rejection of claim 1 above).

Allowable Subject Matter
Claims 9-15 and 18-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of indication of allowable subject matter:
The prior art of record fails to disclose the claimed ternary composition diagram as required in claims 9-15 and 18-30. Also, the prior art of record does not provide further teaching or motivation to modify the compressor of Baba in order to arrive the claim invention. Therefore, claims 9-15 and 18-30 are current allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763